Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
Claims 1-20 presented for examination on 04/20/2020. The claims in the instant application is similar to the claims in patented parent application 15/796,447 (U.S. Patent No. 10,628,809).The terminal disclaimer submitted for the parent patent has been approved by the office on 12/13/2021.
Examiner discussed amendments to claim in the instant application for placing the application into a condition of allowance in telephone interview held on December 10, 11, 13 and 15.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1-6, 8-13 and 15-16, and cancel 7, 14 and 20 as per attached proposed examiner amendment submitted by the applicant on December 15, 2021. Therefore, the claims 1-6, 8-13 and 15-19 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given by Mr. Adam R. Wuller, Attorney (registration # 77,291) in telephone interviews held on December 10, 11, 13 and 15, and an interview summary of which is attached herewith.
	The application has been amended as follows:

1.  (Currently Amended) An auto-enrollment billing updater (AEBU) computing device for enrolling enrollees in an automatic updating program, said AEBU computing device comprising one or more processors in communication with one or more memory devices, said AEBU computing device configured to:
receive, from an acquirer computing device, an account update request for updated account data, the account update request including an input acquirer identifier and an input merchant identifier; 
perform a lookup within a transaction database using a combination of the input acquirer identifier and the input merchant identifier, wherein the transaction database includes transaction data involving a plurality of cardholders and a plurality of merchants;
identify as a merchant enrollee the merchant included within the transaction database having a stored acquirer identifier and a stored merchant identifier combination that matches the input acquirer identifier and the input merchant identifier combination included in the request; [[and]]
automatically enroll the merchant enrollee in the automatic updating program when the merchant enrollee is identified;
generate an AEBU merchant identifier for the merchant enrollee; 
automatically update an enrollment database with data associated with the merchant enrollee, wherein the data associated with the merchant enrollee includes the AEBU merchant identifier; 
map the AEBU merchant identifier to each merchant identifier in the transaction database that is associated with the merchant enrollee and that is also associated with the input acquirer identifier; and
transmit a response message to the acquirer computing device that includes the AEBU merchant identifier.
2.  (Currently Amended)  The device in accordance with Claim 1 further configured to search [[an]] the enrollment database to determine whether the merchant associated with the input merchant identifier in the account update request is already enrolled in the automatic updating program.
3.  (Currently Amended)  The device in accordance with Claim 1 further configured to transmit a response message to the acquirer computing device that rejects the account update request when the merchant enrollee is unable to be identified by the AEBU computing device.
4.  (Currently Amended)  The device in accordance with Claim 1 further configured to transmit a response message to the acquirer computing device that includes a notice of successful enrollment of the merchant enrollee in the automatic updating program.
5.  (Currently Amended)  The device in accordance with Claim 1 further configured to:
receive a set of account identifiers as part of the account update request; 
identify a target set of account identifiers in the transaction database by determining account identifiers associated with both the merchant enrollee and the account update request; and
 	transmit a response message to the acquirer computing device that includes updated account data for accounts associated with the target set of account identifiers.
6.  (Currently Amended) The device in accordance with Claim 1 wherein the transaction database stores transactions as rows and associated searchable key variables are stored as columns, wherein the key variables include at least the stored merchant identifier and the stored acquirer identifier, and wherein the combination of the stored merchant identifier and the stored acquirer identifier uniquely identify a merchant involved in the corresponding transaction. 
7.  (Canceled)
  
8.  (Currently Amended)  A computer-implemented method for enrolling entities in an automatic updating program, said method implemented using an auto-enrollment billing updater (AEBU) computing device, said method comprising:
receiving, by the AEBU computing device, an account update request for updated account data, the account update request including an input acquirer identifier and an input merchant identifier;
performing a lookup within a transaction database using a combination of the input acquirer identifier and the input merchant identifier, wherein the transaction database includes transaction data involving a plurality of cardholders and a plurality of merchants;
identifying, by the AEBU computing device, as a merchant enrollee the merchant included within the transaction database having a stored acquirer identifier and a stored merchant identifier combination that matches the input acquirer identifier and the input merchant identifier combination included in the request; [[and]]   
automatically enrolling, by the AEBU computing device, the merchant enrollee in the automatic updating program when the merchant enrollee is identified;
generating an AEBU merchant identifier for the merchant enrollee; 
automatically updating an enrollment database with data associated with the merchant enrollee, wherein the data associated with the merchant enrollee includes the AEBU merchant identifier; 
mapping the AEBU merchant identifier to each merchant identifier in the transaction database that is associated with the merchant enrollee and that is also associated with the input acquirer identifier; and
transmitting a response message to the acquirer computing device that includes the AEBU merchant identifier.

9.  (Currently Amended)  The method in accordance with Claim 8 further comprising searching [[an]] the enrollment database to determine whether the merchant associated with the input merchant identifier in the account update request is already enrolled in the automatic updating program.
10.  (Original)  The method in accordance with Claim 8 further comprising transmitting a response message to the acquirer computing device that rejects the account update request when the merchant enrollee is unable to be identified by the AEBU computing device.
11.  (Currently Amended)  The method in accordance with Claim 8 further comprising transmitting a response message to the acquirer computing device that includes a notice of successful enrollment of the merchant enrollee in the automatic updating program. 
12.  (Currently Amended)   The method in accordance with Claim 8 further comprising:
 	receiving a set of account identifiers as part of the account update request; 
identifying a target set of account identifiers in the transaction database by determining account identifiers associated with both the merchant enrollee and the account update request; and
transmitting a response message to the acquirer computing device that includes updated account data for accounts associated with the target set of account identifiers.
13.  (Currently Amended)   The method in accordance with Claim 8 wherein the transaction database stores transactions as rows and associated searchable key variables are stored as columns, wherein the key variables include at least the stored merchant identifier and the stored acquirer identifier, and wherein the combination of the stored merchant identifier and the stored acquirer identifier uniquely identify a merchant involved in the corresponding transaction. 
14.  (Canceled).
  
15.  (Currently Amended)  A non-transitory computer readable medium that includes computer-executable instructions for enrolling entities in an automatic updating program, wherein when executed by at least one processor of an auto-enrollment billing updater (AEBU) computing device, the computer executable instructions cause the at least one processor to:
receive, from an acquirer computing device, an account update request for updated account data, the account update request including an input acquirer identifier and an input merchant identifier; 
perform a lookup within a transaction database using a combination of the input acquirer identifier and the input merchant identifier, wherein the transaction database includes transaction data involving a plurality of cardholders and a plurality of merchants;
identify as a merchant enrollee the merchant included within the transaction database having a stored acquirer identifier and a stored merchant identifier combination that matches the input acquirer identifier and the input merchant identifier combination included in the request; [[and]]
automatically enroll the merchant enrollee in the automatic updating program when the merchant enrollee is identified;
generate an AEBU merchant identifier for the merchant enrollee; 
automatically update an enrollment database with data associated with the merchant enrollee, wherein the data associated with the merchant enrollee includes the AEBU merchant identifier; 
map the AEBU merchant identifier to each merchant identifier in the transaction database that is associated with the merchant enrollee and that is also associated with the input acquirer identifier; and
transmit a response message to the acquirer computing device that includes the AEBU merchant identifier.
16.  (Currently Amended)  The non-transitory computer readable medium of Claim 15, wherein the computer-executable instructions further cause the at least one processor to search [[an]] the enrollment database to determine whether the merchant associated with the input merchant identifier in the account update request is already enrolled in the automatic updating program.
17.  (Original)  The non-transitory computer readable medium of Claim 15, wherein the computer-executable instructions further cause the at least one processor to transmit a response message to the acquirer computing device that rejects the account update request when the merchant enrollee is unable to be identified by the AEBU computing device.
18.  (Original)  The non-transitory computer readable medium of Claim 15, wherein the computer-executable instructions further cause the at least one processor to transmit a response message to the acquirer computing device that includes a notice of successful enrollment of the merchant enrollee in the automatic updating program.
19.  (Original) The non-transitory computer readable medium of Claim 15, wherein the computer-executable instructions further cause the at least one processor to:
receive a set of account identifiers as part of the account update request; 
identify a target set of account identifiers in the transaction database by determining account identifiers associated with both the merchant enrollee and the account update request; and
transmit a response message to the acquirer computing device that includes updated account data for accounts associated with the target set of account identifiers.
20. (Canceled).  

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “identify as a merchant enrollee the merchant included within the transaction database having a stored acquirer identifier and a stored merchant identifier combination that matches the input acquirer identifier and the input merchant identifier combination included in the request; 
automatically enroll the merchant enrollee in the automatic updating program when the merchant enrollee is identified; generate an AEBU merchant identifier for the merchant enrollee; automatically update an enrollment database with data associated with the merchant enrollee, wherein the data associated with the merchant enrollee includes the AEBU merchant identifier; 
map the AEBU merchant identifier to each merchant identifier in the transaction database that is associated with the merchant enrollee and that is also associated with the input acquirer identifier; and transmit a response message to the acquirer computing device that includes the AEBU merchant identifier “ in system and method for automated enrollment of a user in an updating program.
The reasons for allowance for all the other independent claims 20 and 21 is the same as set forth for claim 1 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The claims as amended above has been fully considered. The amended claims 1 as recited in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of order elements of the claim is integrated into a practical application providing a technical solution to problems of denial of transaction due to mismatch personal account data stored by acquiring bank and issuing bank due to missing of timely update of personal account data changes with all parties involved in transactions, and issue of tedious, error-prone  and time consuming process of enrolling in updating system in order to receive updated data by user of system causing denial of important payments resulting complications and penalty fees (see Specification: paragraph [0003, 0005,  0006 and 0018]). eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update. 
As per searched/cited prior arts, Lee et al. disclosed enrolling recommended merchant and identifying cardholder based on merchant identifier in the transaction using an acquiring component (see column 7, lines 5-19; column 36, lines27-47). The prior art of McGuire disclosed automated enrollment  associating merchant offer with consumer account and processing charge request based on an account detail of the selected consumer account (see abstract, paragraph [0006-0007]). Celikyilmaz et al. teach registering merchant for data processing system (see abstract). The International prior art of Senci/Groarke et al. disclosed merchant enrolling into payment platform, submitting update request and verifying merchant is allowed for account update (see paragraph [0037-0038]). The Non-patent Literature of GomerchantTeam disclosed boosting revenue with account updater for recurring billing (see page 1-2). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, the claims 1-6, 8-13, and 15-19 as amended are deemed to be allowable over same rational as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        12/17/2021